DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 5, 12-13, 15 and 20 have been amended, claims 4, 14 m have been canceled and claims 21-22 have been added.  Claims 1-3, 5-13 and 15-22 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2016/0378552) in view of Maheshwari et al. (US 2017/0019487) and in further view of Mehta et al. (US 2010/0094828).

Regarding claim 1, Taylor teaches a computer-implemented method for monitoring metrics, the method comprising: 
receiving, by a configuration component, from a user device ([0026]), a metric definition usable to generate queries to obtain data for a metric to be monitored ([0047]); 

storing, by the configuration component, the metric definition in a metric definition database ([0040]-[0041]); and 
repeatedly performing the metric monitoring process in accordance with the monitoring configuration ([0055]), the metric monitoring process including: 
retrieving, by a scheduler, the metric definition from the metric definition database based on a user-defined data 
generating, by the scheduler, a database query based on the metric definition, the database query including one or more executable database statements defined by the metric definition ([0047] “server may … generate an FQMI that can be used to locate the measurements being sought … transmit a query, along with the FQMI … to obtain the measurements required to fulfill the GET request”); 
sending, by the scheduler, the database query to a data warehouse ([0048], [0060]); 
executing, in 
storing, by the data warehouse, the query result data in the data warehouse, wherein the scheduler is configured to initiate metric monitoring processes respectively associated with different respective metric definitions stored in the metric definition database in a sequential manner ([0043], [0046]) such that the scheduler avoids concurrent performance of two or more metric monitoring processes ([0054], [0064]).


Further, Maheshwari likewise more explicitly discloses a metric definition ([0705], [0707]) usable to generate queries and generating and executing a database query ([0679]-[0680], [0682], and [1609]-[1610]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Taylor to include user-defined frequency and a metric definition as disclosed by Maheshwari.  Doing so would provide accuracy indicative of overall performance (Maheshwari [0687]), effective service monitoring and improvement in the computing efficiency (Maheshwari [1180]).

Taylor does not explicitly teach, however Mehta discloses executing, by the data warehouse ([0012]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Taylor to execute query by a warehouse as disclosed by Mehta.  Doing so would provide efficiency and enablement of service levels for the user, since queries can have different levels of expectation of services (Mehta [0012]).

Note, Taylor teaches that metric are stored in the serialized form, which are place into ques for asynchronous processing.  Wherein, the asynchronous processing obviously avoids a synchronous or concurrent processing.  However, alternatively US 2017/0123848 discloses avoid concurrent performance in [0081] and further obviates the teachings of Taylor.


receiving, by a configuration component, from one or more users device, a plurality of metric definitions, each of the plurality of metric definitions being usable to generate queries to obtain data for a respective metric to be monitored ([0026], [0047]); storing, by the configuration component, the plurality of metric definitions in a metric definition database ([0040]-[0041]); and scheduling and performing a plurality of metric monitoring processes respectively associated with the plurality of metric definitions ([0055]), such that each of the plurality of metric monitoring processes is periodically performed at a respective user- specified data 
retrieving, by a scheduler, the respective metric definition from the metric definition database ([0022]); generating, by the scheduler, a database query based on the respective metric definition, the database query including one or more executable database statements defined by the respective metric definition  ([0047] “server may … generate an FQMI that can be used to locate the measurements being sought … transmit a query, along with the FQMI … to obtain the measurements required to fulfill the GET request”); sending, by the scheduler, the database query to a data warehouse ([0048], [0060]); executing, in 


Further, Maheshwari likewise more explicitly discloses a metric definition ([0705], [0707]) usable to generate queries and generating and executing a database query ([0679]-[0680], [0682], and [1609]-[1610]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Taylor to include user-defined frequency and a metric definition as disclosed by Maheshwari.  Doing so would provide accuracy indicative of overall performance (Maheshwari [0687]), effective service monitoring and improvement in the computing efficiency (Maheshwari [1180]).

Taylor does not explicitly teach, however Mehta discloses executing, by the data warehouse ([0012]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Taylor to execute query by a warehouse as disclosed by Mehta.  Doing so would provide efficiency and enablement of service levels for the user, since queries can have different levels of expectation of services (Mehta [0012]).

Note, Taylor teaches that metric are stored in the serialized form, which are place into ques for asynchronous processing.  Wherein, the asynchronous processing obviously avoids a synchronous or concurrent processing.  However, alternatively US 2017/0123848 discloses avoid concurrent performance in [0081] and further obviates the teachings of Taylor.

Regarding claim 2, Taylor as modified teaches the method of claim 1, wherein the monitoring configuration specifies a frequency of performing the metric monitoring process, and in the repeatedly 

Regarding claim 3, Taylor as modified teaches the method of claim 2, wherein the scheduler is configured to initiate additional metric monitoring processes  respectively associated with additional metric definitions stored in the metric definition database, in accordance with monitoring configurations associated with the additional metric definitions (Taylor [0042], [0045], [0054], Maheshwari [0546], [0693])

Regarding claim 5, Taylor as modified teaches the method of claim 1, wherein the metric definition includes a query template indicative of a variable  whose value is to be determined during performance of the metric monitoring process (Maheshwari [1255], [1609]-[1610]), and the generating the database query includes: 
determining, by the scheduler, an execution value of the variable, and determining, by the scheduler, the one or more executable database statements by setting the variable to the execution value, such that the one or more executable database statements includes the execution value of the variable (Maheshwari [0317]-[0318], [0665], [0693]-[0695], [0728], [0736], [0779]).

Regarding claims 6 and 16, Taylor as modified teaches the method and the system, wherein, in the metric monitoring process, the storing the query result data includes storing the query result data as part of collected metric data associated with the metric data associated with the respective metric (Taylor [0043], [0045], [0047], [0060], Maheshwari [0318], [0457], [0693], [1652]).

Regarding claims 7 and 17, Taylor as modified teaches the method and the system, wherein in the metric monitoring process, the collected metric data includes values of the metric for a first period 

Regarding claim 8, Taylor as modified teaches the method of claim 6, wherein the metric monitoring process is performed a plurality of times, such that the collected metric data is updated a plurality of times (Taylor [0046], [0094], [0021], [0045], Maheshwari [0555], [0927]).

Regarding claim 9, Taylor as modified teaches the method of claim 6, further comprising: presenting the collected metric data to the user device or another user device (Taylor [0028], [0034], [0121], Maheshwari [0643]).

Regarding claims 10 and 18, Taylor as modified teaches the method and the system, wherein the method is performed by a computer system and further comprises: 
transmitting, to the user device, a web page including a user interface enabling a user of the user device to submit the metric definition to the computer system (Taylor [0077], [0089], [0121], Maheshwari [0691], [0697], [0709] F10W). 

Regarding claim 11, Taylor as modified teaches the method of claim 1, further comprising: transmitting, to the user device, a web page including a user interface including a list of metric definitions stored in the metric definition database to the computer system (Engel [0039]-[0042], [0067], Maheshwari [0697] see “tabular display of metric definition data”, [0709], Maheshwari [0691], [0697], [0709] F10W).



Regarding claim 15, Taylor as modified teaches the computer system of claim 13, wherein the plurality of metric definitions and the plurality of metric monitoring processes respectively include a first metric definition and a first metric monitoring process associated with the first metric definition, the first metric definition (Engel [0038]-[0040]) including a query template (Engel [0044], Maheshwari [1255], [1609]-[1610]) indicative of a variable whose value is to be determined during performance of the first metric monitoring process, and for the first metric monitoring processes (Engel [0044], [0046], [0048]), the generating the database query includes: 
determining, by the scheduler, an execution value of the variable, and determining, by the scheduler, one or more executable database statements by setting the variable to the execution value, such that the one or more executable database statements includes the execution value of the variable (Engel [0051]-[0053], Maheshwari [0317]-[0318], [0665], [0695], [0728], [0736], [0779]).

Regarding claim 19, Taylor as modified teaches the computer system of claim 18, wherein the operations further include: transmitting, to the user device, a web page including a user interface including a list of the plurality of metric definitions stored in the metric definition database to the computer system, the list including one or more metric definitions submitted by another user (Maheshwari [0707], [0709], [1408]).

data in 

Taylor does not explicitly teach, however Maheshwari discloses retrieving, by a scheduler, the metric definition from the metric definition database based on a user-defined frequency [0092], [0544], [0677]. 
Further, Maheshwari likewise more explicitly discloses a metric definition ([0705], [0707]) usable to generate queries and generating and executing a database query ([0679]-[0680], [0682], [1609]-[1610]).
Further, Maheshwari likewise more explicitly discloses the metric being a measure or evaluation of events described by data recorded in a data warehouse ([0320], [0341], [0351], [0521]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Taylor to include user-defined frequency, a metric definition and evaluation of events as disclosed by Maheshwari.  Doing so would provide accuracy indicative of overall performance (Maheshwari [0687]), effective service monitoring and improvement in the computing efficiency (Maheshwari [1180]).

Taylor does not explicitly teach, however Mehta discloses executing, by the data warehouse ([0012]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Taylor to execute query by a warehouse as disclosed by Mehta.  Doing so would provide efficiency and enablement of service levels for the user, since queries can have different levels of expectation of services (Mehta [0012]).

Note, Taylor teaches that metric are stored in the serialized form, which are place into ques for asynchronous processing.  Wherein, the asynchronous processing obviously avoids a synchronous or US 2017/0123848 discloses avoid concurrent performance in [0081] and further obviates the teachings of Taylor.

Regarding claim 21, Taylor as modified teaches the computer system of claim 16, further comprising: presenting the collected metric data to at least one of the one or more user devices (Taylor [0028], [0034], [0121]).

Regarding claim 22, Taylor as modified teaches the computer system of claim 13, wherein the metric to be monitored is a measure or evaluation of events described by data recorded in the data warehouse, and the query result data is based the data recording in the data warehouse (Taylor [0086], Maheshwari [0320], [0341], [0351], [0521]).

Response to Arguments
Applicant's arguments filed 12/21/2021, with respect to the Maheshwari have been fully considered but they are not persuasive. 
The applicant argues –
“Maheshwari is silent to “sending, by [a] scheduler, the database query to a data warehouse; executing, by the data warehouse, the database query...[and] the scheduler is configured to initiate metric monitoring processes respectively associated with different respective metric definitions stored in the metric definition database.”
The arguments are not persuasive.  Maheshwari clearly techs a user defined schedule for the metric monitoring process, as can be evidence below – 
“query defining a KPI 106 can be executed based on a schedule.  For example, the search query for a KPI (e.g., KPI 106A) can be executed at one or more particular times (e.g., 6:00 am, 12:00 pm, 6:00 pm, etc.) and/or based on a period of time (e.g., every 5 minutes)” [0317].
“receive input specifying a frequency of monitoring (schedule) for determining the value produced by the search query of the KPI.  The frequency of monitoring (e.g., schedule) of the KPI can be used” ([0687]).
“The base search query definition may specify (i) selection or filter criteria to identify the appropriate machine or event data from which KPI values are to be derived, (ii) various metrics, measures, calculations, statistics, or the like, to be produced in view of the identified data, (iii)  other information as may be used to control the execution of an instance of the  base search query such as timing information like a frequency or schedule, and (iv) other information related to the common shared base search query” [0693].
“Each statistical metric may be displayed within graphical visualization 34625 to enable the user to visually compare portions of the one or more depictions to the statistical metric.  The statistical metric may be displayed using a series of points that span a portion of the graphical visualization” [0883].
Generating a query, based on a user defined schedule, which produces and displays various metric definitions and values for the monitored service is surely analogous to the “sending, by [a] scheduler, the database query to a data warehouse; executing, by the data warehouse, the database query... [and] the scheduler is configured to initiate metric monitoring processes respectively associated with different respective metric definitions stored in the metric definition database.”

Applicant's remaining arguments in regard to the presently amended claims are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	January 6, 2022